  4:19-cv-03049-RGK-MDN Doc # 60 Filed: 11/13/20 Page 1 of 2 - Page ID # 204




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LISA J. JERABEK,

                       Plaintiff,                                      4:19CV3049

       vs.                                                     FOURTH AMENDED
                                                            CASE PROGRESSION ORDER
SONNY PERDUE, as Secretary of
Department of Agriculture; and HOWARD-
GREELEY FARM SERVICE AGENCY, a
Nebraska branch office of the USDA Farm
Service Agency;

                       Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Progression
Order (Filing No. 59). After review of the parties’ motion, the Court finds good cause to grant
the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Progression Order (Filing No. 59) is
granted, and the third amended case progression order (Filing No. 51) is amended as follows:

             1)   The status conference scheduled for November 16, 2020, is cancelled.

             2)   The deadline for completing written discovery, limited to Plaintiff who may
                  seek up to 25 Requests for Admissions under Fed.R.Civ.P. Rule 36, is
                  December 11, 2020. Motions to compel discovery under Rules 33, 34, and 36
                  must be filed by December 16, 2020.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not
                  be filed without first contacting the chambers of the undersigned magistrate
                  judge on or before the motion to compel deadline to set a conference to discuss
                  the parties’ dispute, and after being granted leave to do so by the Court.

             3)   The deposition deadline is December 16, 2020.

             4)   A planning conference to discuss dispositive motions, the pretrial conference
                  and trial dates, and settlement status will be held with the undersigned
                  magistrate judge on December 18, 2020, at 10:00 a.m. by telephone. Counsel
                  shall use the conferencing instructions assigned to this case to participate in the
                  conference.

             5)   The deadline for filing a motion to strike jury demand, motions to dismiss, and
                  motions for summary judgment is February 16, 2021.
4:19-cv-03049-RGK-MDN Doc # 60 Filed: 11/13/20 Page 2 of 2 - Page ID # 205




      6)   The parties shall comply with all other stipulations and agreements recited in
           their Rule 26(f) planning report that are not inconsistent with this order.

      7)   All requests for changes of deadlines or settings established herein shall be
           directed to the undersigned magistrate judge. Such requests will not be
           considered absent a showing of due diligence in the timely progression of this
           case and the recent development of circumstances, unanticipated prior to the
           filing of the motion, which require that additional time be allowed.


   Dated this 13th day of November, 2020.

                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
